 


[pg01.jpg]  
Exhibit 10.3
 
*** Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4)
and 240.24b-2
 
Aeolus Pharmaceuticals:
Proposed Evaluation and Operational Support in Quality Assurance, Program
Management, and Document Management

--------------------------------------------------------------------------------

February 23, 2011
 
The data contained in all pages of this proposal have been submitted in
confidence and contain trade secrets and/or privileged or confidential
commercial or financial information, and such data shall be used or disclosed
only for evaluation purposes; provided, that if a contract is awarded to this
proposer as a result of or in connection with the submission of this proposal,
the Client shall have the right to use or disclose the data herein to the extent
provided in the contract.  This restriction does not limit the Client’s right to
use or disclose data obtained without restriction from any source, including the
proposer.

 
 
1

--------------------------------------------------------------------------------

 
 

 
[pg02.jpg]
 
[pg02a.jpg]
1101 Wootton Parkway
Rockville, MD 20852
Tel 1.240.314.5500
Fax 1.703.902.3486

 
February 23, 2011
John McManus
President & Chief Executive Officer
Aeolus Pharmaceuticals, Inc.
26361 Crown Valley Parkway, Suite 150
Mission Viejo, CA 92691
 
Reference: Aeolus Pharmaceuticals: Proposed Evaluation and Operational Support
in Quality Assurance, Program Management, and Document Management
 
Mr. McManus:
 
Booz Allen Hamilton Inc. (Booz Allen) is pleased to submit this proposal to
assist Aeolus Pharmaceuticals, Inc. (Aeolus) by providing consulting and
operational support to Aeolus’s development efforts upon award of (a) Biodefense
Advance Research and Development Authority (BARDA) Broad Agency
Announcement(BAA) for the Advanced Research and Development of Chemical,
Biological, Radiological, and Nuclear Medical Countermeasures BAA-BARDA-09-34, .
 
As part of this support, we will assist Aeolus in establishing its operations,
required to support its development programs, by evaluating its existing
operating procedures in the areas of quality assurance, program management and
document management.  At the end of the evaluation phase, which is planned to
take approximately four months, we will deliver our recommendations.  Following
that, Booz Allen will assist Aeolus by providing initial document management
tool installation support as described in the technical approach, integrate the
developed earned value management system (EVMS) into Aeolus’s program management
structure, provide EVMS support as described in the technical approach, as well
as provide staff support to operationalize document management processes,
integrate the developed EVMS into Aeolus’s program management structure, provide
EVM support as described in the technical approach, and augment program
management capabilities up to agreed-upon level of effort over 56 months
following the evaluation phase.  We will apply our staff’s specialized knowledge
and familiarity with similar product development projects throughout the
engagement, and expect that it will be an important factor in supporting
Aeolus’s implementation of a rigorous compliance and reporting process to match
the requirements of BARDA and/or CBMS funders.
 
Booz Allen’s government contracting expertise will serve as the foundation of
this effort, and the proposed team’s relevant product development experience
will provide added depth to the support and analysis capabilities we deliver.
 
Booz Allen will devote its best professional efforts to this assignment.  All
findings, conclusions, and recommendations will represent our best judgment
based on the information available.  A copy of our standard terms and
conditions, as agreed upon in our previous contract, is attached as
Appendix I.  To authorize us to begin work and acknowledge your agreement to
this proposal, including the terms and conditions, please sign the enclosed copy
of this proposal letter and return it to us.  We will accept a fax copy sent to
the attention of Raymond Payne, fax: (703) 902-3574 or a scanned copy sent to
payne_proposal@bah.com, with an original document to follow in the mail to
Raymond Payne, Booz Allen Hamilton, 8283 Greensboro Drive, McLean, VA  22102.

 
1

--------------------------------------------------------------------------------

 

Please contact Oxana Pickeral (703) 303-0534 for questions on technical
matters.  For contractual issues, contact Raymond Payne by phone at 703-377-7957
or by e-mail at payne_proposal@bah.com.  Raymond Payne is authorized to
negotiate on behalf of the Firm for this proposal.
 
We appreciate this opportunity to support Aeolus in its work of advancing the
development of its lead compound for multiple biodefense indications, and
believe that we are well qualified to continue providing the expertise and
experience this engagement deserves.  We look forward to receiving your
authorization to proceed.
 
Sincerely,
 
[sig1.jpg]
 
Susan L. Penfield
Senior Vice President, Booz Allen Hamilton
 
Accepted & agreed:
 
By:
 
/s/ John McManus
     
John McManus, CEO & President, Aeolus Pharmaceuticals



Date:
 
February 23, 2011
 

 
 
2

--------------------------------------------------------------------------------

 

Technical Approach
 
1.0  Background
 
Aeolus Pharmaceuticals (Aeolus) is preparing a final proposal submission to
Biomedical Advanced Research and Development Authority (BARDA) Broad Agency
Announcement (BAA) to fund its development program.  Aeolus requires consulting
and operational support from Booz Allen should it receive one or both of these
awards, and will include Booz Allen pricing estimate in their applications
submitted to BARDA.
 
Current Situation:  BARDA Procurement for Medical Countermeasures Development
 
BARDA solicits the advanced research and development of medical countermeasures
for chemical, biological, radiological, and nuclear agents that threaten the
U.S. civilian population.  BARDA BAA for the Advanced Research and Development
of Chemical, Biological, Radiological, and Nuclear Medical Countermeasures (CBRN
MCM), BAA-BARDA-09-34, will support the development of candidate products and
diagnostic tools to meet the challenging lifecycle requirements of CBRN MCM such
as post-exposure efficacy, extended shelf life, storage, distribution, and
dispensing.  BARDA anticipates that research and development activities awarded
under this BAA will serve to advance candidate medical countermeasures towards
Food and Drug Administration (FDA) approval and consideration for acquisition.
 
 2.0  Our Understanding
 
Booz Allen will provide Aeolus with evaluation, operational and transitional
support during the establishment and enhancement of its quality assurance,
document management, earned value management, and program management
systems.  Quality assurance systems and well-defined standard operating
procedures (SOPs), which regulate manufacturing, pre-clinical studies, clinical
trials and auditing procedures, provide guidance for both program management and
document management functions.  Although quality assurance functions may be
contracted to outside vendors, establishment of an internal quality assurance
position(s) to oversee external contributors, maintain SOPs and facilitate
continuous process improvement and resolution of deviations is critical for all
biopharmaceutical firms relying on outsourcing.
 
The figure below illustrates how these three functional areas interact and
highlights the critical role quality assurance plays in guiding program
management and document management.  At the highest level, BARDA establishes
specific targets for program management through funding and reporting
requirements.  In turn, the program management function helps ensure timely and
accurate reporting to BARDA and directs the activities of subcontractors who
submit regular, agreed-upon reports and supporting documents.  This information
is collected and retained in the document management system according to rules
and regulations.  The quality assurance function guides subcontractors, as well
as program management and document management systems, through developed
SOPs  facilitate satisfying government regulations and industry standards.  Due
to the dynamic and intertwined nature of quality assurance, program management
and document management systems, physical security and policies for
identification, regulation and encryption of sensitive data surround and protect
the entire operating infrastructure.
 
[footer.jpg]
Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.
 
3

--------------------------------------------------------------------------------

 
 
Exhibit 1:  Operating Infrastructure:  Proposed Areas of Support

 
[…***…]
 
Quality Assurance
 
The major role of the quality assurance function is to establish objectives and
policies to verify the quality of research, manufacturing and resultant
data.  These policies are implemented, understood and maintained at all levels
of the organization and apply to all aspects of the product development
lifecycle.  Examples of key policies that will be reviewed include Good Practice
(GXP) guidelines such as Good Laboratory Practices (GLP), Good Clinical
Practices (GCP), Good Manufacturing Practices (GMP), as well as other local and
international guidelines that impact business processes both internal and
external to the company.  Quality assurance programs are responsible for
performing quality audits to verify the quality system is in compliance with the
established and customary requirements and to determine the effectiveness of the
quality system.  The corporate quality assurance function is also responsible
for having adequate staff who are qualified by training, education and
experience to verify the work being performed is appropriate.  It is also key
for the corporate quality assurance function to identify training needs for
corporate and subcontractor staff based on staff/subcontractor
responsibilities.  Although quality assurance is usually designated as a
departmental function, it must be an integral part of the organization’s
activities, and a shared responsibility of all involved in research, development
and manufacturing.  It is, however, the pharmaceutical manufacturer’s ultimate
responsibility to establish and maintain a quality assurance infrastructure that
will apply to internal company operations as well as require quality processes
of those companies that provide outsourced preclinical, clinical, and other
development support.
 
Booz Allen understands the importance of quality assurance in the
biopharmaceutical industry, especially for firms seeking FDA approval for new
products and interacting with government funders.  Our proposed technical
approach recognizes the inter-dependent nature of quality assurance,
program management, and document management processes and the realities of
establishing these systems in a resource-constrained, start-up company
environment.
 
[footer.jpg]
*Confidential Treatment Requested
Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.
 
4

--------------------------------------------------------------------------------

 

Document Management
 
The magnitude of documentation required throughout biopharmaceutical
investigation, development and commercialization processes can be daunting for
any firm to manage.  Compliant document management at all stages is especially
important because data serves as the basis for the Investigational New Drug
(IND) application and New Drug Application (NDA)/Biologic License Application
(BLA) development and approval.  Throughout the drug development process from
the discovery phase through marketing and distribution, key records and
processes must be maintained by the company.  During the pre-clinical phase,
documents must comply with FDA regulations, including GLP for Non-clinical
Laboratory Studies (21 Code of Federal Regulations (CFR) Part 58) and INDs (21
CFR Part 312) for tracking, retrieval and approval.  These documents may include
SOPs for animal care, lab tests, data handling and raw data records.  In the
clinical phase, effective document control is critical for managing documents
generated by multiple clinical trial sites and investigators.  In addition to
GLP GCP requirements that clinical teams must comply with, the sponsor must
manufacture the new agent in accordance with GMP requirements under 21 CFR Parts
210-211 for all materials produced by Aeolus.
 
Later stages, including commercialization, project launch and post-market phase,
involve plans for mass production and distribution.  Even after approval is
granted, the sponsor must continue submitting adverse event reports and
quality-control records to FDA in compliance with Applications for FDA Approval
to Market a New Drug (21 CFR Part 314) which regulates reporting of adverse drug
experiences while still following GMPs.  In addition, manufacturers must
maintain readily accessible production data and distribution data for the life
of the product in the event of a recall.
 
FDA regulations, including 21 CFR Parts 210 and 211 and GXP guidelines, require
sponsors to have specific controls for electronic systems throughout
biopharmaceutical development and during the post marketing phase in order to
ensure that data integrity is not compromised.  The document management system
must validate and store all pre-clinical, clinical and post market surveillance
data submitted by various subcontractors and vendors according to SOPs developed
for each data type.
 
Due to the potential breadth and scale of a document management system for a
pharmaceutical manufacturer, an evaluation around Aeolus’s document management
process architecture and document management technology requirements is required
to enable an appropriate solution scaling to Aeolus’s short and long term
objectives and operating model.  Document management requirements across a
number of dimensions should be considered during the evaluation, including the
following:
 
 
·
Policies and procedures for identification of sensitive information and media,
regulation of removable media, and encryption of sensitive data

 
·
Management processes to facilitate implementation of appropriate access
procedures

 
·
Base information technology (IT) infrastructure, including hardware and software
resources, physical security and access restrictions to satisfy current and
future needs

 
·
Storage, audit, evaluation and analysis needs for information arising from
non-clinical studies, clinical studies and other sources across multiple
contractors

 
·
Training of employees and contractors on the appropriate use of the system

 
[footer.jpg]
Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.
 
5

--------------------------------------------------------------------------------

 
 
Program Management
 
The multi-year, high risk and high investment nature of biopharmaceutical
research and development requires corporate oversight across all contributors
and locations to allow consistent product quality and a properly controlled
development program approach.  This oversight must provide contract support and
risk management, process and product development management and regulatory
approval process management.  The program management function of a small
biopharmaceutical company must assume the following responsibilities to see
project goals are met and contract performance complies with all regulatory
policies and government funders’ requirements:
 
 
·
Planning – Program management must define objectives, develop a plan to
accomplish goals and work with vendors and subcontractors to follow an
established timeline

 
·
Organizing – The organizing function involves identifying and securing necessary
resources, determining tasks that must be completed, assigning the tasks and
delegating authority appropriately

 
·
Controlling – The program management function involves tracking progress and
comparing it to planned progress while assessing risk and ensuring proper
documentation

 
·
Communicating – program management must plan progress reports for funding
agencies and ensure that all regulatory requirements leading to FDA (and other
regulators’) approval are met.

 
Earned Value Management
 
Earned Value Management is an industry best practice for evaluating the overall
cost and schedule health of a program.  It is a way to measure a project’s
performance against the project baseline, by integrating cost, schedule and
scope.  EVM provides a quantitative picture of spending and performance (work
completed) related to a baseline plan.  EVM provides the ability to track
performance and offers insight into the program’s deviations from the cost plan
and schedule plan, aids in predicting future performance based on trends and
acts as an early warning sign to potential problems.
 
Through the implementation and use of an effective EVM system, Aeolus will
integrate evaluation and management of both financial and performance risk into
all aspects of the companies operation, both government funded and not.
 
3.0 Technical Approach
 
Booz Allen understands the unique needs of Aeolus in the areas of quality
assurance, document management, earned-value management, and program
management.  Our recommendations for supporting these functions are driven by
knowledge of Aeolus’s needs and the specifics of and the specifics of
anticipated government funding.  Based on Aeolus’s need both for immediate
programmatic support upon contract award and evaluation of overarching corporate
QA, DM, EVM, and PM systems, we propose a dual workstream approach to this work
as described in Exhibit 2.
 
The first proposed workstream, the Evaluation & Implementation workstream,
encompasses the evaluation and development of implementation recommendations for
the quality assurance, document management, earned-value management, and program
management functions of the company in relation to government funded medical
product research and development.  This workstream is further divided into an
evaluation stage (4 months), in which Booz Allen will evaluate Aeolus and
recommend selection of subcontractors systems and approaches, and generate
recommendations for appropriate systems and methodologies for use at Aeolus for
successful functioning as a government contractor and developer of medical
products.  This is followed by an implementation stage in which an EVM system is
integrated into ongoing program management support (see below) and, if desired,
document management and quality assurance system implementation can be
facilitated.  This workstream is described in more detail in Section 3.1.
 
[footer.jpg]
Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.
 
6

--------------------------------------------------------------------------------

 
 

Booz Allen also proposes a Support workstream, which focuses on facilitating the
interaction between Aeolus and BARDA.  During the initial four months after
contract award, coinciding with the Evaluation phase of the Evaluation &
Implementation workstream, Booz Allen will provide program management support to
facilitate the required reporting and government interactions necessary for
successful interaction in the initial time period post-award.  After integration
of the EVM system into Aeolus’s business procedures, Booz Allen will expand this
support to include ongoing earned-value reporting to Aeolus for all government
funded work.  Booz Allen will also provide staff support for the management and
execution of document management as part of this workstream.  This workstream is
described in more detail in Section 3.2.
 
Exhibit 2:  Project Technical Approach

 
[…***…]
 
Project Kick-Off
 
At task initiation, Booz Allen will work with Aeolus to identify key
stakeholders, establish communication channels, and receive any feedback on the
initial project plan.  Within three weeks of project award, the team will
facilitate a kick-off meeting.  The objective of this meeting will be to
introduce the Booz Allen project team, validate project objectives, update
project schedule and deliverables and discuss the list of key stakeholders and
experts to interview.  The team will clarify with Aeolus the list of any
documentation that defines existing processes that fall within the scope of
work.  In addition, we will review any identified challenges with current
processes and gather a list of all document types that are part of the current
process.  The team will request access to this information to facilitate timely
evaluation.  The goal of the kick-off meeting and resulting action items is to
develop a set of shared, updated expectations among all stakeholders as to the
scope, goals, and resources needed to execute the tasks proposed in this
proposal.
 

[footer.jpg]
*Confidential Treatment Requested
Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.
 
7

--------------------------------------------------------------------------------

 
 
Key Deliverables:
 
 
·
Draft Project Plan

 
·
Kick-Off Meeting

 
·
Final Project Plan

 
·
Documentation of a shared set of expectations among all stakeholders

 
·
Documentation of resources needed to execute the tasks proposed

 
3.1  Evaluation and Implementation Workstream
 
3.1.1  Evaluation Stage
 
As described in Exhibit 3, Booz Allen has proposed to conduct an evaluation of
Aeolus’s current process architecture, develop high-level operating
requirements, develop an integrated SOP framework based on a prioritized list of
key requirements, and deliver implementation recommendations for the development
and operation of quality assurance, program management, earned value management,
and document management systems implementation.  This stage of work is projected
to take approximately four months beginning within three weeks of the BARDA
contract award – or earlier if desired and funded by Aeolus.
 
Exhibit 3:  Evaluation and Implementation Workstream Technical Approach
 
[…***…]
  
[footer.jpg]
*Confidential Treatment Requested
Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.
 
8

--------------------------------------------------------------------------------

 
 
(1)  Evaluate Aeolus’s Process Architecture
 
Booz Allen will conduct a 4-6 week assessment to baseline Aeolus’s process
architecture in the areas of quality assurance, program management, earned value
management, and document management.  Specifically, this assessment will
identify Aeolus’s key stakeholders and partners, information needs, current
information sharing mechanisms, existing high level quality assurance, program
management, earned value management, and document management processes, and key
government funders’ reporting requirements.  The result of this assessment will
establish an understanding of Aeolus’s operational needs over time and provide a
scope for the development of recommendations and implementation proposals in
line with Aeolus’s short and long term needs.
 
To gather necessary information, the Booz Allen team will use the following
techniques:  interviews with up to 10 key stakeholder groups (e.g., internal
Aeolus staff, key subcontractors), information collection and engagement of key
subject matter experts, and documentation review of information provided during
the project kick-off and interview sessions.  Booz Allen will develop and follow
a structured interview guide to enable comprehensive and consistent information
gathering from group and individual interviews.
 
To complete the assessment, Booz Allen will require at a minimum the following
information from key stakeholders groups:
 
 
·
Existing quality assurance, program management and document management concept
of operations and process related documentation

 
·
Architectural and design specifications for the IT resources supporting the
quality assurance, program management and document management processes

 
·
Current and planned data storage, archive, and search procedures and processes

 
·
Existing and/or planned enterprise architecture data

 
·
Best practices and industry standards Aeolus is working to meet

 
·
Emerging technology standards Aeolus is working to meet

 
·
List of relevant regulations, guidance, and industry standards Aeolus must and
aims to meet

 
·
Aeolus’s current cost reporting and tracking systems information, specifically
export file formats for use in capturing and tracking project and task level
data, and the current structure of the program

 
(2)  Develop High-Level Operating Requirements
 
After developing an understanding of Aeolus’s process architecture in Step 1, we
will develop high-level operating requirements in order to establish an SOP
framework for quality assurance functions, develop a program management concept
of operations, determine the appropriate earned-value management approach, and
drive the evaluation and selection of a supporting document management product.
 

[footer.jpg]
*Confidential Treatment Requested
Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.
 
9

--------------------------------------------------------------------------------

 
 
Quality Assurance
 
We will host up to […***…] working sessions with Aeolus stakeholders to define
high level quality assurance operating requirements that will inform our quality
assurance recommendations and support the development of an SOP framework for
quality assurance functions.  During the working sessions, we will work with
Aeolus quality assurance stakeholders to review the quality assurance processes
and derive the associated SOP requirements in key operational areas in which
Aeolus stakeholders would be required to comply.  Based on these requirements,
initial observations of the quality assurance staffing and competency
requirements needed to operationalize Aeolus’s quality assurance functions will
be documented.  The quality assurance requirements will provide a base
foundation on which to develop the SOP Framework described in Step 3 below
(Develop SOP Framework).
 
We understand the importance of selecting, monitoring and evaluating
subcontractors and will work with Aeolus to define operating requirements around
subcontractor assessment criteria, including past performance, number of
successful IND and BLAs/NDAs supported, staff with experience in GXP related to
FDA regulation, manufacturing, and clinical trials.
 
The results of this analysis will be a competency requirements matrix for both
employees and subcontractors that will help address any gaps in the quality
assurance function and assist Aeolus Pharmaceuticals in managing associated
risk.  This understanding will be critical as we develop realistic
recommendations linked to company strategy, regulatory and other government
contract performance reporting requirements, and as we support Aeolus through
phases of implementing solutions accepted by company management.
 
Key Deliverables:
 
 
·
[…***…] working sessions with Aeolus stakeholders

 
·
Competency requirement matrices

 
Program Management
 
Based on an understanding of Aeolus’s current program management processes and
company objectives derived during the kick-off session, we will work with Aeolus
to formulate a high level concept of operations for the company’s program
management model for government funding research and development.  This concept
of operations will include high level processes for managing subcontractors,
conducting internal coordination, monitoring partners’ performance against
agreed-upon milestones, and reporting to BARDA, all within the framework of
government funded work.
 
Key Deliverables:
 
 
·
Program Management Concept of Operations

 
Document Management
 
Booz Allen will conduct up to 3 working sessions with Aeolus to review the
current document management processes, regulatory requirements, and information
needs derived during Step 2:  Evaluate Aeolus’s Process Architecture phase to
identify Aeolus’s document management functional requirements, specifically what
high level functional requirements its document management system must
have.  During the working sessions, we derive and prioritize the requirements by
assessing current and envisioned processes, such as, but not limited to, the
following:
 
 
·
Documentation receipt and verification processes

 
·
Data storage and archival (including procedures, policies, regulations, etc)

 
·
Search capabilities

 
·
Current and future infrastructure requirements and resources required to support
the document management process

 
[footer.jpg]
*Confidential Treatment Requested
Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.
 
10

--------------------------------------------------------------------------------

 


 
·
Options for indexing the data (i.e., full text search, Boolean searches, etc.)

 
·
Physical space and security requirements

 
After the document management requirements have been collected and validated, we
will identify document management product or solution options available to meet
Aeolus’s defined high-level functional requirements.  The team will then
identify and perform an evaluation of no more than 5 document management
Commercial-off-the-Shelf (COTS) products against the documented functional
requirements in order to produce a product recommendation for Aeolus’s
procurement consideration.  Exhibit 4 provides illustrative examples of
available document management manufacturers and associated document management
capabilities that may be considered during the product evaluation.  Booz Allen
will align capabilities to a document management system that has both a low
initial implementation and ongoing support cost, as determined by Aeolus’s
financial situation in regards to document management.
 
Exhibit 4:  Illustrative Document Management  Vendors and Product Capabilities


[…***…]


The resulting deliverables include a high level document management requirements
specification and a document management COTS product evaluation.
 
Key Deliverables:
 
 
·
Document Management Requirement Specifications

 
·
Document Management Implementation Plan

 
 
Earned Value Management
 
Based on an understanding of Aeolus’s current earned value related processes and
company objectives related to EVM which were developed as part of Step 1, we
will work with Aeolus to formulate a high level concept of operations for the
company’s EVM system for government funding research and development.  This
concept of operations will include high level processes for collection of Aeolus
and subcontractor cost and performance data to allow for successful integration
of these data for Earned Value analysis and reporting both to Aeolus and to
funding agencies, such as BARDA.  Development of documentation, procedures, and
implementation of the EVM system will be performed as described in 5b.
 
[footer.jpg]
*Confidential Treatment Requested
Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.

 
11

--------------------------------------------------------------------------------

 

Key Deliverables:
 
 
·
Earned Value Management Concept of Operations

 
(3)  Develop SOP Framework
 
We propose to assist Aeolus Pharmaceuticals in developing a base SOP framework
that includes quality document management, document change control,
authorization management and risk analysis/mitigation.  The corporate quality
assurance function (i.e. Aeolus employees) will maintain and update SOPs which
will guide quality assurance throughout non-clinical and clinical development,
manufacturing, program management and document management operations.  We will
perform an evaluation to identify key business processes that require SOPs and
provide input to guide Aeolus’s decisions in the following areas:
 
 
·
Mapping of processes required to monitor and support corporate and service
providers’ compliance with relevant GXPs, including Good Documentation Practices
(GDP)

 
·
Development of procedures for selecting, evaluating and certifying
subcontractors and vendors

 
·
Establishment of training systems, including high-level requirements and
documentation for training of corporate and service providers’ staff based on
staff/subcontractor responsibilities

 
·
Documentation of current procedures and relevant standards for control of
sensitive data

 
·
Development of a deviation system for both corporate systems and
subcontractors’/service providers’ quality assurance SOPs, with methodologies
for investigating and addressing deviations.

 
When the initial evaluation stage is complete, we will apply our findings to
develop an integrated SOP framework to guide the quality assurance, program
management and document management functions.  Our recommendations for the
elements of this framework will include references to relevant government
regulations and industry standards.  For example, 100 CFR Part 211 states that
“there shall be written procedures for production and process control designed
to assure that drug products have the identity, strength, quality and purity
they purport or are represented to possess.”  Other processes typically included
in an integrated SOP framework are:
 
 
·
Conduct of clinical and pre-clinical trials

 
·
Conduct of audits

 
·
Document management control

 
·
Protection of sensitive data (clinical trial data, laboratory data, classified
information, etc.) as required under the Department of Health and Human Services
and the FDA

 
·
Protection of Human Subjects Regulations (45 CFR Part 46 or 21 CFR Parts 50 and
56, respectively)

 
Booz Allen will:
 
 
·
Develop a systematic, high-level map of key business processes it recommends
for  inclusion in Aeolus’s quality assurance SOP framework,

 
·
Identify existing SOPs and demonstrate how hey align with this process map

 
·
Identify processes covered by subcontractors’ SOPs or not covered by SOPs

 
·
When subcontractors’ SOPs are used, and if that subcontractor was included on
the priority list for conducting stakeholder interviews, provide a qualitative
assessment of the maturity of the specific subcontractor with respect to quality
assurance management.

 
[footer.jpg]
Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.

 
12

--------------------------------------------------------------------------------

 

 
 
·
Develop a program EVM standard operating procedure (SOP) to document to support
Aeolus’s EVM system processes

 
The SOP framework will be delivered in Microsoft PowerPoint format.  The EVM SOP
will be delivered in Microsoft Word format.
 
Key Deliverables:
 
 
·
Process Map of key business processes recommended for inclusion in Aeolus’s QA
SOP framework, including the following:

 
 
o
Identification of existing SOPs alignment with the process map.

 
o
Identification of current subcontractor SOP alignment with the process map.

 
o
Identification of gaps in current SOPs

 
o
Qualitative assessment of subcontractor QA management maturity if subcontractor
SOP is a critical SOP

 
(4)  Deliver Recommendations
 
Booz Allen will review and analyze requested documentation, observations from
stakeholder interviews, expert-identified best operational practices deemed
relevant to Aeolus’s development lifecycle phase, as well as leading technology
vendor offerings to document potential enhancements of Aeolus’s current and
planned future operating process.  The team will develop a high-level framework
to characterize the overall feasibility of implementing the proposed
recommendations.  This framework will include a set of parameters such
as:  […***…] within Aeolus.  We will develop projections of staff and management
level of effort needed to implement recommendations.
 
As much as possible, Booz Allen will look for ways to capitalize on systems
already in place at Aeolus or its development partners such as contract research
organizations and manufacturing subcontractors, as well as interfaces used with
other external systems.  These considerations will be made based on the
information gathered during the proposed […***…] stakeholder interviews, and
assume assistance from Aeolus team and cooperation from its development partners
in gathering these data.
 
Booz Allen will deliver draft recommendations to Aeolus approximately
[…***…] weeks following the project kick-off meeting, and will conduct an
optional working session with Aeolus management and selected staff within
[…***…] business days following this deliverable.  The purpose of the working
session will be to discuss draft recommendations, address outstanding questions
and assumptions, and explore the impact of these recommendations on Aeolus
operations.  Booz Allen will incorporate team feedback from the working session
(or feedback provided via e-mail within 5 business days of draft recommendations
delivery, if Aeolus opts not to conduct the working session) and deliver final
recommendations within […***…] weeks.  This deliverable will conclude the
Evaluation Stage of the project.
 
Key Deliverables
 
 
·
Draft Implementation Recommendations

 
·
Recommendation Working Session

 
·
Final Implementation Recommendations for Project Management, Document
Management, EVMS and Quality Assurance.

 
[footer.jpg]
*Confidential Treatment Requested
Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.
 
13

--------------------------------------------------------------------------------

 
 
3.1.2  Implementation Stage
 
Booz Allen will work closely with Aeolus leadership and staff to provide support
during the Implementation Stage of this project in the areas of quality
assurance, program management and document management as desired by the
company.  The current proposal provides implementation support only for the EVM
system developed to specifically meet the needs and capabilities of
Aeolus.  Separate proposals for the implementation phases of work for quality
assurance and document management systems will be provided as part of this stage
of work.
 
(5a) Program Management Implementation
 
Booz Allen will continue the support described in section 3.2, revising the
program management interaction framework as required to align with
recommendations accepted by Aeolus from the evaluation stage of this contract.
 
Key Deliverables:
 
 
·
Revision of reporting documentation and facilitation of corporate structure
documentation as required for program management process revision, including
assistance in development and revision of corporate organizational chart,
management SOPs, and definitions of key positions (roles and responsibilities)
defining clear lines of management and responsibility.

 
(5b) EVMS Implementation and Program Management Revision
 
Booz Allen will continue the support described in section 3.2, revising the
program management interaction framework to align with successful implementation
of the developed EVMS framework.
 
Key Deliverables:
 
 
·
Documentation and forms required for the implementation of an EVM system
supported by Booz Allen, including a set of data collection templates to be
utilized to capture data in a consistent format for integration into the EVMS
system

 
·
EVM standard operating procedure for the implementation and support of Aeolus’s
EVM system processes

 
o
Subcontractor EVM Data Collection templates

 
o
Aeolus EVM Data Collection Templates

 
·
Initiation of EVM support by Booz Allen (See Section 3.2 for additional details)

 
(5c)  Quality Assurance Implementation
 
It is our understanding that Aeolus will ensure sufficient internal quality
assurance staffing to act on the guidance provided by Booz Allen, in accordance
with the priority established for implementation by the Aeolus management
team.  Should Aeolus request implementation support or staff augmentation in the
area of quality assurance from Booz Allen following the recommendation stage,
Booz Allen will provide a separate proposal for the implementation phase of this
work.
 
Key Deliverables:
 
 
·
A separate proposal for the implementation phase of this work will be provided
upon request.

 
[footer.jpg]
Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.
 
14

--------------------------------------------------------------------------------

 

(5d)  Document Management Implementation
 
Booz Allen has extensive experience in implementing content/document management
systems for federal clients and commercial organizations.  Our team will be
ready to support and assist Aeolus with their decision to move forward with the
selected document management approach.  Because of the necessity for information
regarding the current document management system in place at Aeolus, the extent
of documentation to be included within the system, and the decision of which
document management system to implement, Booz Allen will, based upon the
document management system selected by Aeolus for implementation, provide a
separate proposal for the implementation phase of this work.
 
Ongoing document management support is provided as part of the Support
workstream and is described further in Section 3.2.
 
3.2  Support Workstream
 
Booz Allen will provide ongoing support to Aeolus for program management, EVMS,
and document management systems as they relate to Aeolus’s government funded
research and development.  Support will be provided in a phased approach, based
upon the initial need of Aeolus for program management support as it related to
standards of practice for government contractors and interactions with the
government and following with support as required for the ongoing use and
maintenance of the document management system recommended and EVMS system
developed during the evaluation phase of work (Section 3.3 of this
proposal).  Exhibit 5 outlines the timelines for each support function Booz
Allen will provide.
 
Exhibit 5:  Support Workstream Technical Approach

 
[…***…]
 
[footer.jpg]
*Confidential Treatment Requested
Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.

 
15

--------------------------------------------------------------------------------

 

(A) Project Management and Document Management Support
 
Booz Allen proposes to support Aeolus’s program management operations by
providing the following capabilities:
 
 
·
Utilize Booz Allen expertise in government contracting to assist in interactions
between the client and its government funders, including development of monthly
reports templates, reimbursement request templates and assist in the revision of
contract documents when appropriate

 
·
Provide staff to compile, format, and generate monthly reports and contract
documents as required.

 
·
Provide ongoing assistance in the revision of contract documents, as
appropriate.

 
Booz Allen also proposes to support Aeolus’s document management operations
during the initial four months of work by providing the following capabilities:
 
 
·
Provide a Master Document Librarian to track, distribute, and facilitate
internal document development, approval, and integration into Aeolus’s
pre-existing document management systems.

 
See Section 4.0 for assumptions related to this work as extensive modification
to proposed document management support levels, alteration in the number of
subcontractors, etc., will require alterations in the level of support provided
to Aeolus by Booz Allen and necessitate modification of this proposal/contract.
 
(B)  Project Management.  Document Management, and Earned Value Management
Support
 
After development and documentation of the EVM system and document management
systems as part of the Evaluation and Implementation work stream, Booz Allen
will expand ongoing support provided to Aeolus to include ongoing generation of
monthly earned-value reports and ongoing assistance in the maintenance and use
of the implemented document management system.
 
Earned Value Management Support
 
On an ongoing basis, Booz Allen will apply ANSI standard EVM and generate
monthly EVM Contractor Performance Reporting (CPR Formats 1 and 5; Control
Accounting Plan Report).  In addition, Booz Allen will continue to work with the
Aeolus program manager to determine the preferred method for obtaining relevant
subcontractor level data to be included in the EVM reporting if revisions are
required to those data collection templates developed during the implementation
phase of work.
 
See Section 4.0 for assumptions related to the work described
below.  Modifications to the EVM support detailed (i.e., alteration in the
number of subcontractors, generation of additional reports, direct data
collection from subcontractors by Booz Allen) will require alterations in the
level of support provided to Aeolus by Booz Allen and necessitate modification
of this proposal/contract.
 
Booz Allen will implement EVM project-controls at Aeolus through the execution
of the elements below:
 
Configuration and Initial Setup (Year 2, Months 1-3) :
 
 
·
Performance Baseline:  Booz Allen will develop the baseline performance
parameters (e.g., milestone completion) based upon contract SOW, deliverables,
and major activities, and express these parameters in specific terms applicable
to the Aeolus contract with BARDA.

 
[footer.jpg]
Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.
 
16

--------------------------------------------------------------------------------

 

 
·
Cost Baseline:  Booz Allen will develop a cost baseline detailing the budgetary
requirements for the project to develop, implement, and operate according to the
schedule, with the benefits shown, and provide the baseline performance.

 
 
·
Schedule Baseline:  Booz Allen will develop a schedule baseline that depicts a
timeline of project events over the life of the project proposed by the Program
Manager and approved by the decision authority (e.g., project initiation, major
life cycle phase transition points, initial operational capability, and final
operational capability).

 
Ongoing Support and Reporting
 
 
·
EVM Contract Performance Reporting (CPR):  Booz Allen will develop and submit
EVM Reports to Aeolus on a monthly basis from the time of EVM implementation
(Month 15) through the 60 month duration of this contract.  Cost and performance
data from subcontractors and Aeolus for the generation of these reports will be
submitted to Booz Allen by Aeolus using the data templates developed as part of
5b (and completed by Aeolus and subcontractors monthly).  Monthly EVM report
sets will include, and be limited to, a CPR format 1 report, a CPR format 5
report, a Cost Accounting Plan Report and raw cost and performance data in
Microsoft Excel format.  These reports will organize and summarize information
for the project essential for monitoring costs, assuring schedule adherence, and
the early identification of potential risk areas.  This information will include
month-to-date, cumulative-to-date, and at-complete metrics for planned value,
performance data, actual costs, schedule variance, and cost variances.  Approved
thresholds will be used to determine variance reporting requirements and
levels.  Additional ad hoc CPRs will be generated at Aeolus’s request, to a
maximum of […***…] sets of reports per year.

 
Document Management Support
 
Booz Allen will continue to provide the same level of support for document
management as during the initial twelve months post-contract award during and
after the implementation of a document management system for the duration of
this contract (60 months total).  A Master Document Librarian will be provided
to track, distribute, and facilitate internal document development, approval,
and integration into the newly implemented document management system selected
by Aeolus.  This staff will also facilitate the migration of the pre-existing
documentation management system at Aeolus to the new document management system,
if implemented.
 
3.3  Project Team
 
Exhibit 4 illustrates the proposed team structure for this project.  Booz Allen
will work collaboratively as part of the integrated Aeolus-Booz Allen team to
allow close alignment on project goals and flexibility to adjust to changes in
Aeolus’s company and industry environment.  The steering committee will provide
periodic review and facilitate the deployment of the breadth of Booz Allen’s
resources to meet project needs.  Access to subject matter experts (SMEs) both
inside and outside Booz Allen will facilitate timely progress and help resolve
questions in highly specialized areas of expertise.  The team structure depicted
in Exhibit 6, which will be established for the Evaluation Stage of this
project, will be adjusted for the Support Stage.
 
[footer.jpg]
*Confidential Treatment Requested
Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.

 
17

--------------------------------------------------------------------------------

 
 
Exhibit 6:  Proposed Project Team – Evaluation Stage
 
[…***…]
 
The following team members represent the diverse functional and subject matter
expertise that is required to successfully perform this work.
 
[…***…] M.B.A., Principal – Management consultant with 18 years of consulting
experience, over 12 years focused on FDA and commercial pharmaceutical
companies.  Brings significant and current black-belt level understanding of
government contracting best practices.  […***…] will serve as a senior advisor
to the team on as-needed basis.
 
[…***…] Ph.D., M.B.A., Senior Associate – Management consultant and
biotechnology professional specializing in both public and private sector
strategy development, business planning, and program management.  Booz Allen
medical product development capability lead.  Works with non-profit and
government organizations on global health and life sciences policy initiatives
and medical product development programs.  Interested in R&D organization
management for productivity and innovation, as well as portfolio and alliance
strategies applied to the biopharmaceutical sector.  Has prior experience as
Director, Strategic Alliance Management for a joint drug development program
involving government-industry therapeutic co-development partnerships.  […***…]
will provide project oversight and apply scientific and management expertise as
reviewer of key deliverables.
 
[…***…] Ph.D, Lead Associate – Strategy and management consultant and
biotechnology professional with specific expertise in stem cell therapeutics,
tissue-based therapeutics, immunology, virology, molecular biology, and
RNAi.  Works with non-profit, government, and commercial organizations on
projects involving medical product development.  Interested in R&D and
regulatory strategy development in the biopharmaceutical sector.  Has prior
experience as Project Manager and Scientist for an adult stem cell program,
including project management, accelerated product development, sales force
training, product support, client management, government procurement, and market
research.
 
[footer.jpg]
*Confidential Treatment Requested
Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.
 
18

--------------------------------------------------------------------------------

 

[…***…] will provide project oversight and apply scientific, management, and
subject matter expertise as reviewer of key deliverables.
 
[…***…] Senior Associate – Business and management consultant on the Booz Allen
Business Analytics Team since 2001.  […***…] areas of expertise include cost
estimation, analysis, and optimization, fee-for-service funding strategies,
earned value management, and analytics for value measurement.  Prior to joining
Booz Allen, […***…] worked for 12 years in the private sector where he held
positions with […***…].  […***…] leads a team that serves clients in the
government healthcare agency markets under the Department of Health and Human
Services.  […***…] is a Gartner Certified Total Cost of Ownership (TCO) expert,
as well as a policy expert on OMB guidance and Federal cost accounting
standards.  […***…] will provide expertise in the development and support of the
earned value management system.
 
[…***…] M.D., Associate – Management consultant with strong experience in
clinical research, strategic planning, capacity building and project
management.  She has conducted multi-center clinical trials in gynecologic and
reproductive health and infection control, both domestically and
internationally.  She has provided leadership and technical assistance to major
corporations managing their clinical research portfolios and presenting to
regulatory bodies and health ministries.  […***…] has lectured globally to major
scientific organizations, hospitals, clinicians, and community organizations,
and provided written and oral expert opinions for state organizations and
industry.  […***…] will provide QA expertise and apply scientific, management,
and subject matter expertise as reviewer of key deliverables.
 
[…***…] M.S., Principal – Management consultant with over 19 years of
professional experience, including five years of computer hardware and software
sales, nine years of information system/software development life cycle process
and project management in a regulatory environment, including system
administration, analysis, design, development, information assurance,
implementation and maintenance, and imaging, and two years of PKI testing and
integration experience.  From a functional perspective, […***…] focused on
leading initiatives that produced electronic submission, document/records
management and business computer applications that incorporate standards
developed by Health Level Seven (HL7).  In addition, he worked as part of teams
that have achieved Capability Maturity Model (CMM) Level II and Level III and
more recently, Capability Maturity Model Integration (CMMI) Level II and
Level III.  His key clients include the […***…] and the […***…].  […***…] will
provide expertise in development of Document Management systems.
 
The project team will have access to subject matter experts (SMEs) with highly
specialized areas of expertise.  The biographies below provide an illustrative
example of the experts available for support and reach-back.
 
[…***…] Ph.D., M.S., Senior Associate – Management consultant with more than 15
years experience in the Pharmaceutical industry serving both commercial and
government based clients.  Experience to date with has focused on Pharmaceutical
Research and Development including the enablement of collaborative R&D tools and
support for a Drug Safety Risk Management organization within a top tier
pharmaceutical company.  Prior to joining Booz Allen, […***…] was appointed to
Global Head of the newly created […***…] group which was created to meet the
Organizational Development and Change Management needs of the […***…].  […***…]
will provide QA expertise and apply scientific, management, and subject matter
expertise as reviewer of key deliverables.
 
[footer.jpg]
*Confidential Treatment Requested
Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.

 
19

--------------------------------------------------------------------------------

 
 
[…***…] Ph.D., Associate – Management consultant with over 10 years professional
experience focused within the life sciences industry, with specific expertise in
biochemistry.  Through his work in support of two NIH grants and extensive
research on approved and developmental HIV inhibitors in preclinical testing,
[…***…] has relevant medical and scientific knowledge and expertise related to
PDUFA.  […***…] is skilled at working with a wide range of qualitative and
quantitative data.  Through his recent work with performers developing novel
protein and monoclonal antibody-based expression platforms, he has developed had
direct and recent experience with and knowledge of FDA’s new drug and biologic
review programs and business processes.  […***…] will provide QA expertise and
apply scientific, management, and subject matter expertise as reviewer of key
deliverables.
 
[…***…] Ph.D., Associate – Management consultant with more than eight years of
experience in the biomedical industry including two years with the
[…***…].  […***…] experience includes medical product development,
pharmacometrics, research and analysis, and technical writing originating from
academic research studies and direct laboratory experience.  Has prior
experience in development of applied quantitative methods and data management
solutions to address dose selection issues and other drug development and
approval decisions for IND/NDAs.  […***…] will provide project support and apply
scientific and subject matter expertise as a review of key deliverables.
 
[…***…] Senior Associate – Management consultant with over 28 years of technical
experience in a variety of management and technical supervisory positions, with
a focus on strategic IT consolidation and road mapping.  […***…] has assisted
nonprofit, government, and commercial organizations through consolidation,
migration, and IT strategic road map planning, and document management
efforts.  […***…] manages all aspects of client contracts including financial
and technical components.  […***…] provides expertise in all phases of
developing a Document Management system.
 
[…***…] Ph.D., Associate – Management consultant with more than 10 years of
research and biomedical industry experience.  […***…] has served as Senior
Manager for the Acute Radiation Syndrome program at […***…] and as a Scientist
and Program Manager for Clinical Development.  In these roles, he was
responsible for managing the clinical and regulatory development of a biological
drug for the treatment of GI-ARS under a multimillion dollar DOD
contract.  […***…] has prior experience in medical radiation countermeasure
development, designing and managing both animal and human clinical studies,
preparing all relevant regulatory and IND filings with the FDA, and process
mapping.  […***…] will provide project support and apply subject matter
expertise in medical product development under the animal rule as a review of
key deliverables.
 
[…***…] MBA, Senior Consultant – Management consultant with an Earned Value
Professional (EVP) certification and over 10 years of experience in the field of
program management and project controls.  […***…] has extensive government
contracting experience and has worked on projects within the […***…] as well as
across the […***…].  […***…] brings specific expertise in the areas of project
scheduling, establishment of milestone performance measures, budget baseline
development, Earned Value Management and overall project monitoring and
reporting.  […***…] will provide project support and provides expertise in all
phases of EVMS development, implementation, and support.
 
[footer.jpg]
*Confidential Treatment Requested
Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.
 
20

--------------------------------------------------------------------------------

 
 
[…***…] Ph.D., Associate – Technical and management consultant with experience
supporting the […***…] as a SETA (science engineering and technical
assistant).  […***…] has extensive experience in both the academic and
commercial sides of the biotech and health industries related to the development
of peptide diagnostics and therapeutics.  […***…] will provide technical
expertise and apply scientific, management, and subject matter expertise as
reviewer of QA procedures and key deliverables.
 
4.0 Project Assumptions
 
The following assumptions underlie the proposed technical approach, and will be
used to estimate the level of effort required to implement it:
 
 
1.
Booz Allen will provide a framework for recommended quality assurance SOPs based
on a systematic evaluation of existing quality assurance procedures and systems,
and their linkages to program management and document management
processes/systems.

 
2.
Booz Allen assumes that priority within this scope of work will be given to
elements required to develop product for the BARDA contract, i.e. business
processes critical for, and aligned with, preclinical and clinical development
plan.  Additional requirements not directly related to this development can be
added to the scope of work if requested by Aeolus (e.g., support linked to the
development of an advanced delivery device, Good Accounting Practices, etc.).

 
3.
Booz Allen and Aeolus will work collaboratively throughout the project,
explicitly defining expectations around communication frequency and
responsiveness based on urgency of specific tasks and deliverables (e.g. 24-hour
response on tasks critical for mandated deliverables to funders and regulatory
authorities).

 
4.
Aeolus will provide dedicated project champion from the management team, and
will hire several key employees who will become part of the integrated
Aeolus-Booz Allen team during the evaluation phase of work.  These positions
include but are not limited to:  Director QA, Vice President of Manufacturing,
and Chief Financial Officer.  Aeolus will also provide key support capabilities
via direct hire or other subcontractors to include, but not limited to, a Head
of Regulatory Affairs and Manager of Document Control.

 
5.
Aeolus will provide a prioritized list of key stakeholders to Booz Allen at the
kick-off meeting, map them by function and organization (internal and external),
and provide e-mail and phone contact information for POCs in each organization
intended for inclusion in stakeholder interviews

 
6.
Booz Allen will develop interview guides, which will be reviewed by Aeolus
within 5 business days; Booz Allen will implement requested changes within 5
business days and seek Aeolus’s final approval 5 business days from updated
submission

 
7.
Interviews will commence no earlier than 3 business days following Aeolus’s
approval of the interview guides

 
8.
Booz Allen will conduct up to 10 group interviews with top-priority stakeholders
to gather detail on existing processes, data transfers, hand-offs

 
9.
Aeolus will be responsible for ensuring stakeholders’ availability for
interviews within 8 weeks from project kick-off; if unable to schedule interview
within this timeframe, the number of organizations providing input will be
reduced.

 
10.
The foregoing interviews will not constitute, nor be equivalent, nor serve as a
substitute for audits or mock audits – the purpose is to inform the Concept of
Operations and SOP Framework deliverables, and to support DM requirements
gathering

 
[footer.jpg]
*Confidential Treatment Requested
Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.

 
21

--------------------------------------------------------------------------------

 


 
11.
Booz Allen will engage GXP experts efficiently to inform this analysis, to
provide review of interview guides, attend stakeholder interviews, participate
in the working session to discuss draft recommendations, and provide review of
final deliverable; up to 70 hours of expert support is planned, per area of GXP
expertise, over the 4-month Evaluation Stage of the project

 
12.
Booz Allen will hold one meeting per month engaging all involved personnel or
their agreed-upon representatives during the first six months of the project to
facilitate coordination and help ensure timely work progression relative to the
project plan

 
13.
Booz Allen will provide the following reports as part of monthly and ad hoc EVM
report sets:  CPR format 1; CPR Format 5; and a Control Accounting Plan Report.

 
14.
Booz Allen will compile monthly EVM reports based upon information provided to
Booz Allen in completed subcontractor EVM template forms.

 
15.
Booz Allen assumes that data collected for standard monthly reporting
requirements during the period prior to EVMS implementation at Aeolus will be
sufficient to address all EVM related requirements during this period.

 
16.
Booz Allen will compile up to 2 ad hoc EVM report sets per annum based upon
information provided to Booz Allen in completed subcontractor EVM template forms
upon Aeolus request and not to exceed 2 ad hoc reports per annum.

 
17.
Aeolus will be responsible for all interaction with subcontractors in regards to
EVM support.  Aeolus will request, obtain, and provide to Booz Allen all
subcontractor data and related information required for the compilation of EVM
related reports.

 
18.
Booz Allen will provide all EVM system functions externally to Aeolus systems
(i.e., no software systems will be configured internally at Aeolus to perform
reporting).

 
19.
Aeolus will be responsible for all interaction with subcontractors in regards to
EVM, PM, and DM support.  Aeolus will request, obtain, and provide to Booz Allen
all subcontractor data and related information required for the compilation of
EVM and PM related reports.

 
20.
All documentation required for generation of EVM, PM, and DM reports will be
provided to Booz Allen by Aeolus no later than 2 weeks prior to the report’s due
date to the government.

 
21.
Aeolus will be responsible for and handle the actual submittal of reports and
responses to funders and regulators, including ensuring an on time
submission.  Booz Allen will provide all deliverables to Aeolus in appropriate
Microsoft Office formats leaving sufficient, agreed-upon time for review and
quality control.

 
22.
Booz Allen assumes the Product Master File is an externally operated file,
process, and function and is not scoped as part of the Document Management
System.

 
23.
Booz Allen assumes that the Tracking of the Drug Master File (DMF) or any
content required to be updated in the DMF is not included within the scope of
this effort.

 
24.
Booz Allen assumes it will not conduct any document conversion or conduct any
data migration efforts as part of this scope of work.

 
25.
Booz Allen assumes that all hardware and software will be purchased, licensed,
supported and supplied by Aeolus Pharmaceuticals.

 
26.
During the Implementation Phase, Booz Allen will define four (4) roles within
the Document Management system to include contributor, consumer, coordinator,
and administrator.  Booz Allen assumes each user will fall into one of these
four roles.

 
27.
Booz Allen assumes the level of effort expended in support of the Document
Management installation and configuration will be limited to the level of effort
provided in the cost proposal.

 
28.
Booz Allen will not conduct any software customization and the Implementation
Phase support is limited to software installation/setup and four roles
configured.

 
29.
While the proposed system has the ability to integrate with disparate systems,
Booz Allen assumes that the Document Management system is a stand alone system
and is not required to integrate with any other system.

 
[footer.jpg]
Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.

 
22

--------------------------------------------------------------------------------

 

 
30.
Booz Allen assumes there are no workflow estimates built into the Implementation
Phase.

 
31.
Booz Allen assumes that no more than 10 users will be using this document
management system in total.

 
32.
Booz Allen assumes all system, network access, and security is in place,
defined, and controlled by Aeolus Pharmaceuticals and will continue to be
controlled by Aeolus.

 
33.
Booz Allen is not responsible for any security issues as it pertains to the
document management system or any other work stream.

 
34.
Booz Allen assumes that all electronic documents will be stored in the document
management system which in turn will be in one single location.

 
35.
Booz Allen assumes that all paper based documents will be stored in one single
location.

 
36.
Booz Allen assumes that we provide a staff member to perform the Master
Librarian function.

 
37.
Booz Allen assumes that the population of the document management system is
conducted by the Master Document Control Librarian.

 
38.
Booz Allen assumes the document management system will support the following
document formats:  (1) Word 2003, (2) Excel 2003, (3) TIFF 5.0 and 6.0, and
(4) PDF.

 
39.
Booz Allen assumes any additional staff augmentation not listed within our
scoped Level of Effort will require a modification to our existing effort.

 
40.
Booz Allen assumes that Aeolus is responsible for developing the file system
used within and outside the document management System.

 
41.
Booz Allen assumes search capabilities are limited to the capability of the
document management system implemented.

 
42.
Booz Allen assumes no indexing is being conducted to assist with a more rapid
document retrieval.

 
43.
Booz Allen’s scope assumes no Disaster Recovery, High Availability, Operations,
or Systems Management capabilities are required.

 
44.
Booz Allen assumes that document retention requirements are not part of the
scope of the Implementation Phase and would require a specific records
management analysis to evaluate retention requirements.

 
45.
Booz Allen assumes archiving requirements are not part of the Implementation
Phase.

 
46.
Booz Allen assumes the Master Document Control Librarian will be responsible for
any document distribution.

 
47.
Booz Allen assumes no documents will be created within the document management
system.

 
48.
Booz Allen assumes Aeolus is responsible for any authenticity of documents and
that the document management system being stood up for the Implementation Phase
may not provide authenticity functionality.

 
49.
Booz Allen assumes the document management system will not provide document
traceability except for that traceability inherent within the document
management system implemented.

 
50.
Booz Allen assumes that Aeolus Pharmaceutical will be responsible for all data
capturing activities including imaging and paper conversions.

 
51.
Booz Allen assumes no more than five (5) products will be evaluated for
functionality and that Booz Allen will not coordinate any live demos.

 
52.
Earned Value Management System support will include Aeolus and
ten (10) subcontractors at any given time.  No more than five (5) subcontractors
will change between option (yearly) contract periods

 
53.
Booz Allen assumes EVMS documentation development, implementation, integration,
and support will initiate in month 13 of the period of performance and continue
through the life of the contract.

 
54.
Booz Allen assumes that it will be able to replace staff with staff of equal
qualifications as the project demands.

 
55.
Booz Allen’s attached standard terms and conditions, which are incorporated as
fully set forth herein, will apply.

 
[footer.jpg]
Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.
 
23

--------------------------------------------------------------------------------

 

PROFESSIONAL FEES
 
Booz Allen proposes to perform this effort on a time-and-material basis.  Our
total professional fees, presented in the table below, for performing the
services described in our work plan are estimated to be […***…].  This proposal
represents our best estimate of the resources required to fulfill the statement
of work.  During performance of this time-and-material effort, Booz Allen may
reallocate hours among labor categories in order to best respond to task
requirements.


[…***…]
 
We anticipate that travel and incidental support items will be necessary in the
performance of this effort, and have estimated such costs to be […***…] of the
total estimated professional fees.  We will invoice actual expenses as incurred.
 
Booz Allen will invoice in accordance with the labor categories and rates in the
table above.  On time-and-material engagements, it is our practice to submit an
invoice at the end of each month for our services and expenses for that
month.  Invoices are payable via electronic funds transfer to the following bank
account within ten (10) days of receipt of invoice:
 
Financial Institution:  […***…]
9-digit ABA routing number:  […***…]
Account Number:  […***…]
 
[footer.jpg]
*Confidential Treatment Requested
Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.

 
24

--------------------------------------------------------------------------------

 

Estimated invoicing schedule is as follows in the table below.
 
[…***…]

*Expenses will be billed in separate monthly invoices
 
Any deviation from this proposal, including without limitation the assumptions
contained herein or the attached terms and conditions, will require the parties
to agree to an equitable adjustment in the affected project schedule and/or
pricing.
 
[footer.jpg]
*Confidential Treatment Requested
Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.

 
25

--------------------------------------------------------------------------------

 

Appendix I
 
TERMS AND CONDITIONS FOR GENERAL MANAGEMENT CONSULTING ASSIGNMENTS
 
1.
Scope Of Work:  Booz Allen Hamilton Inc. (“Booz Allen”) hereby agrees to perform
the work described in the attached proposal to Client (the “Proposal”).

 
2.
Compensation:  Client agrees to pay Booz Allen for the services actually
rendered to the Client pursuant to this Agreement and to reimburse Booz Allen
for documented, reasonable, and customary third party expenses incurred in
connection with providing such services in accordance with the attached
Proposal.

 
3.
Confidentiality:  Each party shall keep confidential and shall not use (except
in connection with this Agreement) any confidential information disclosed to it
by the other party.  The parties agree that the following shall not constitute
“confidential information”:

 
 
(i)
information that was in the public domain or in the possession of the receiving
party, as evidenced by the receiving party’s written records, at the time of
disclosure to that party by the other party,

 
(ii)
information independently developed by the receiving party without reference to,
or use of, any confidential information disclosed to it by the other party, as
evidenced by the receiving party’s written records,

 
(iii)
information that subsequently comes into the public domain through no fault of
the receiving party, and

 
(iv)
information that is also disclosed to the receiving party by a third party who
is under no obligation to the disclosing party to keep that information
confidential.

 
The foregoing notwithstanding, Booz Allen may serve other clients in the same
industry as long as it does so without compromising its responsibility to
maintain the confidentiality of Client’s confidential information including
parties with whom you compete or have a commercial relationship.
 
4.
Cooperation:  Both Booz Allen and Client acknowledge and agree that successful
completion of this assignment will require their full and mutual good faith
cooperation.  The development tasks to be performed by Client personnel,
including staffing requirements, and the obligations of Client regarding such
personnel, are as set forth in the Proposal.  In addition to performing those
tasks identified in the Proposal, Client agrees to provide such services,
equipment, software and support as are stated to be Client’s responsibility in
the Proposal.  Client further agrees that information provided to Booz Allen
shall be complete, accurate and prompt, and that it will use its best efforts to
review Booz Allen’s work on a timely basis and that such work shall be performed
by personnel fully familiar with Client’s business and requirements.

 
5.
Use of Information:  Client understands and agrees that in performing this
assignment Booz Allen will be using publicly available information and
information in reports and other material provided by others, including, without
limitation, information provided by Client, and that Booz Allen does not assume
responsibility for and may rely, without independent verification, on the
accuracy and completeness of any such information.

 
6.
Use of Work Product:  Client understands and agrees that all reports, analyses
or other material provided by Booz Allen are solely for Client’s information and
use in connection with the assignment and may not be delivered to any third
party without the prior written consent of Booz Allen, except as required by law
or provided for in the proposal Booz Allen shall retain all rights to concepts,
approaches, methodologies, models, tools, generic industry information,
knowledge and experience possessed by Booz Allen prior to, or acquired by it
during, the performance of the assignment.

 
7.
Limitation of Liability:  Neither Client nor Booz Allen shall have any liability
with respect to its obligations under this Agreement or otherwise for
consequential, incidental or punitive damages even if it has been advised of the
possibility of such damages.  In any event, the liability of Booz Allen to
Client for any reason and upon any cause of action shall be limited to the
amount paid to Booz Allen by Client hereunder.  This limitation applies to all
causes of action in the aggregate, including without limitation to breach of
contract, breach of warranty, negligence, strict liability, misrepresentations,
and other torts.

 
8.
Indemnification:  Client hereby agrees to indemnify and hold Booz Allen harmless
from and against all claims, liability, losses, damages and expenses as they are
incurred, including legal fees and disbursements and the cost of

 
 
Booz Allen personnel time at normal professional rates relating to or arising
out of any transaction or matter which is related to the subject matter of the
assignment.  Client shall not, however be liable under this indemnity to the
extent that any such claims, liability, losses, damages and expenses result from
the gross negligence or willful misconduct of Booz Allen.

 
[footer.jpg]
Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.
 
26

--------------------------------------------------------------------------------

 

Booz Allen hereby agrees to indemnify and hold Client harmless from and against
all claims, liability, losses, damages and expenses as they are incurred,
including legal fees and disbursements to the extent due to Booz Allen’s gross
negligence or willful misconduct related to Booz Allen’s performance under this
Agreement.
 
9.
Dispute Resolution:  The parties hereto will attempt in good faith to promptly
resolve any controversy or claim arising out of or relating to this Agreement
through negotiations between them in the normal course of business, before
resorting to other remedies available to them pursuant to this Agreement.  For
any dispute whatsoever which has not been resolved through negotiation as set
forth above, the Parties may seek resolution of the matter utilizing any
remedies available at law or in equity.

 
10.
Termination:  In the event that either party hereto becomes or is declared
insolvent or bankrupt, is the subject of any proceedings relating to its
liquidation, insolvency or for the appointment of a receiver or similar officer
for it, makes an assignment for the benefit of all or substantially all of its
creditors, or enters into an agreement for the composition, extension, or
readjustment of all or substantially all of its obligations, then the other
party hereto may, by giving written notice thereof to such party, terminate this
Agreement as of a date specified in such notice of termination. The Client may
also terminate this Agreement at any time, for any reason or no reason, by
giving Booz Allen thirty days’ written notice to that effect; in such event,
Booz Allen shall be entitled to payment for services actually rendered and for
reasonable, actual and documented expenses and obligations actually incurred in
connection with this Agreement prior to the effective date of termination
limited to the maximum amount stated in Appendix II of the proposal.

 
11.
Independent Contractor:  Booz Allen is an independent contractor and not an
agent or representative of Client.  No employee of Booz Allen shall be deemed an
employee of Client.  Except as otherwise expressly agreed, Client will not have
control over Booz Allen or its employees.  Booz Allen agrees that it shall be
Booz Allen’s responsibility to withhold all federal, state or local income
taxes, social security taxes, unemployment and other payroll taxes required by
law to be withheld from the compensation of the employees performing services
hereunder.

 
12.
Equal Opportunity:  Booz Allen agrees that it will not discriminate against any
employee or applicant for employment on account of race, color, religion, sex,
sexual orientation, disability or national origin.  Booz Allen certifies that it
has developed and presently has in full force and effect a written affirmative
action compliance program in accordance with the requirements set forth in 41
C.F.R. Section 60–1.40.

 
13.
Laws And Regulations:  Booz Allen agrees, in connection with the performance of
services hereunder, to comply with all applicable federal, state or local laws
and regulations.

 
14.
Third-Party Hardware and Software:  The parties understand that any work product
delivered under this Agreement may include certain third-party hardware and/or
software products.  It is acknowledged by Client that Client shall be solely
responsible for obtaining licenses to such third-party software, if such
software is not already in Client’s possession, including the right to
incorporate such software into its systems.  Booz Allen makes no warranties or
representations hereunder, express or implied, as to the quality, capabilities,
operations, performance or suitability of any third-party hardware or software
including the ability to integrate with any software developed for Client, and
the quality, capabilities, operations, performance and suitability of such
third-party hardware or software lies solely with Client and the vendor or
supplier of that hardware or software.

 
15.
No Third-Party Beneficiaries:  Booz Allen and the Client mutually agree that
this Agreement is intended by them to be solely for the benefit of the parties
hereto and that no third parties may rely on any reports, analyses or other
material provided by Booz Allen or shall obtain any direct or indirect benefits
from the Agreement, have any claim or be entitled to any remedy under this
Agreement or otherwise in any way be regarded as third-party beneficiaries under
this Agreement.

 
16.
Securities:  Except as required under rules and regulations of the Securities
and Exchange Commission, no reference may be made to Booz Allen in any
prospectus, proxy statement, offering memorandum, or similar document without
Booz Allen’s prior written consent, which Booz Allen may, in its discretion,
withhold.

 
17.
Best Efforts:  Booz Allen agrees to undertake this assignment on a best efforts
basis and that its findings and recommendations will reflect its best judgment
based on the information available to it.

 
18.
Assignment:  The Client and Booz Allen agree that neither party may assign its
rights under this Agreement without the prior written consent of the other
party, such consent will not be unreasonably withheld.

 
[footer.jpg]
Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.
 
27

--------------------------------------------------------------------------------

 

19.
Force Majeure:  Neither party shall be liable to the other for any delay or
failure to perform any of the services or obligations set forth in this
Agreement due to a cause beyond its reasonable control.  Performance times shall
be considered extended for the period required to make up the work lost because
of such cause.

 
20.
Miscellaneous:  The attached Proposal and these terms and conditions constitute
the entire agreement and understanding between the parties with respect to the
subject hereof and merges and supersedes all prior discussions and writings with
respect hereto.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, U.S.A. with the exception of
its conflict of laws provisions.  No modification, alteration or amendment of
this Agreement shall be effective unless contained in a writing that is signed
by both parties and that specifically refers to this Agreement.  In the event
that any term or provision of this Agreement shall, for any reason, be held to
be illegal, invalid or unenforceable under the laws, regulations or ordinances
of any federal, state or local government authority to which this Agreement is
subject, such term or provision shall be deemed severed from this Agreement, and
the remaining terms and provisions will be unaffected thereby.

 
21.
Headings:  The headings in these Terms and Conditions are inserted for
convenience only and shall not constitute a part hereof or affect in any way the
meaning or interpretation of this Agreement

 
22.
Warranty Disclaimer:  BOOZ ALLEN DOES NOT MAKE, AND THE CLIENT HEREBY EXPRESSLY
WAIVES, ALL OTHER WARRANTIES EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO,
ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR
USE.  CLIENT DOES NOT MAKE, AND BOOZ ALLEN HEREBY EXPRESSLY WAIVES, ALL OTHER
WARRANTIES EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE.  THE
PARTIES AGREE THAT THE FAILURE OF ANY WORK PRODUCT DELIVERED HEREUNDER TO
PERFORM IN ACCORDANCE WITH APPLICABLE SPECIFICATIONS SHALL NOT BE CONSIDERED A
FAILURE OF THE ESSENTIAL PURPOSE OF THE REMEDIES CONTAINED HEREIN.

 
[footer.jpg]
Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.
 
28

--------------------------------------------------------------------------------

 